Case 1:18-cv-00410-LPS Document 158 Filed 06/25/20 Page 1 of 2 PageID #: 3313




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE: ASBESTOS LITIGATION                    )
                                              )
CATHY MOSHER, Individually and as Personal )
Representative for the Estate of KENT MOSHER, )              C.A. No. 1:18-cv-00410-LPS-SRF
Deceased,                                     )
                                              )
       PLAINTIFFS,                            )
                                              )
       v.                                     )
                                              )
CRANE CO., et al.,                            )
                                              )
       DEFENDANTS.                            )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s Oral Order entered April 15, 2020 in the above-referenced matter,

Plaintiffs and Defendants hereby submit the following Joint Status Report:

       1. All defendants remaining as active parties in the case:

           a. Crane Co.

           b. Goulds Pumps, LLC

           c. IMO Industries, Inc.

           d. ITT LLC

       2. Estimated Number of Days for Trial

           Jury trial is scheduled to begin on March 22, 2021. The parties envision trial lasting

           ten days to two weeks.

       4. Remaining Parties’ respective positions on ADR and whether court-assisted

          ADR is requested:

              a.      Crane Co. –National Counsel for both parties have engaged in settlement

           negotiations and request to see that process out for the time being.
Case 1:18-cv-00410-LPS Document 158 Filed 06/25/20 Page 2 of 2 PageID #: 3314




               b.     Goulds Pumps – National Counsel for both parties have engaged in

           settlement negotiations and request to see that process out for the time being.

               c.     IMO – IMO and Plaintiff are engaged in resolution discussions and will

           update the Court accordingly.

               d.      ITT - National Counsel for both parties have engaged in settlement

           negotiations and request to see that process out for the time being.

       5. Counsel for the parties have conferred about each of the above matters.

Respectfully submitted,

PLAINTIFFS                                           DEFENSE LIAISON COUNSEL
By their attorneys,

/s/ Ipek Kurul                                       /s/ Francis C. Gondek
Ipek Kurul, Esq, DE #4110                            Francis C. Gondek, Esq., DE #2313
Dalton & Associates, P.A.                            Swartz Campbell, LLC
Cool Springs Meeting House                           300 Delaware Avenue, Suite 1410
1106 West 10th Street                                Wilmington, DE 19801
Wilmington, DE 19806
Date: June 25, 2020                                  Date: June 25, 2020


OF COUNSEL:
WEITZ & LUXENBERG, PC
700 Broadway
New York, NY 10003
(212) 558-5500




                                                2
